Citation Nr: 1043740	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a prostate disability, to 
include prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1954 to April 1974.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which found that the Veteran was not entitled to service 
connection for prostate cancer.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in March 2010.  A transcript of the 
hearing is of record.  The Veteran submitted additional evidence 
at that time, along with a waiver of consideration of that 
evidence by the agency of original jurisdiction.  See 38 C.F.R. § 
20.1304.


FINDINGS OF FACT

1.  The credible evidence of record shows that the Veteran served 
in the Republic of Vietnam during the Vietnam era.  

2.  Resolving all doubt, the competent evidence shows a 
relationship between the current prostate disability, to include 
prostate cancer, and service on a presumptive basis.


CONCLUSION OF LAW

The criteria for service connection for a prostate disability, to 
include prostate cancer, have been met.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The claim of service connection for a prostate disability, to 
include prostate cancer, has been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result from 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Analysis

The Veteran seeks service connection for a prostate disability, 
to include prostate cancer.  During the Veteran's March 2010 
hearing, he testified that as a crew chief on a C-54 aircraft 
carrier in the Navy he flew cargo and personnel to Vietnam and 
that he would stay in Vietnam for anywhere from a few hours to a 
week, two to three times per month.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6).

With regard to disabilities a Veteran attributes to exposure to 
Agent Orange, the law provides that for Veterans who served in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending May 7, 1975, service connection may be presumed 
for certain diseases, including prostate cancer, enumerated by 
statute and regulations that become manifest within a particular 
period, if any such period is prescribed.  See 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  If a Veteran is found to have been 
exposed and/or presumed to have been exposed to an herbicide 
agent during active service in the Republic of Vietnam, prostate 
cancer shall be service-connected if the requirements of 38 
C.F.R. Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. Sections 3.307(d) 
are also satisfied.  See 38 C.F.R. § 3.309(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The record shows a current prostate disability, to include 
prostate cancer and/or residuals of prostate cancer.  A March 
2004 private treatment record notes that the Veteran had a 
prostate biopsy and was given a diagnosis of right prostate lobe, 
core biopsy, adenocarcinoma.  An August 2004 private treatment 
record notes that the Veteran was given an impression of prostate 
cancer with surgery earlier today.  

The Veteran's Form DD-214 for the period of service from January 
1964 to January 1970, indicates that the Veteran served in the 
Navy and was awarded the Vietnam Service Medal and Vietnam 
Campaign Medial.  Personnel records also indicate that the 
Veteran completed a course of instruction in "maintenance 
master" in July 1968, and that he served on an aircraft carrier 
and another ship during the period of January 1964 to January 
1970.  The Veteran testified that he was in the country of 
Vietnam during the period of January 9, 1962 to May 7, 1975.  The 
Veteran's personnel records support his testimony, and the Board 
finds his testimony that he visited the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, to be credible.  There 
is no legal requirement that the Veteran's service in the 
Republic of Vietnam be confirmed by service records.  

Thus, the Board finds that the Veteran did service in the 
Republic of Vietnam and therefore he is presumed to have been 
exposed to an herbicide agent during active service.  See 38 
C.F.R. § 3.307(a)(6)(iii) (indicating that service in Vietnam 
includes service in the waters offshore if the conditions of 
service involved duty or visitation in Vietnam).  

The Veteran was exposed to herbicides agents during service and 
has been diagnosed with prostate cancer following service.  There 
is no competent evidence indicating that the Veteran's prostate 
cancer is not related to service.  At the very least, the 
evidence is in equipoise and any doubt is resolved in the 
Veteran's favor.  

Thus, service connection for a prostate disability, to include 
prostate cancer, on a presumptive basis under 38 C.F.R. § 
3.309(e) is warranted.  


ORDER

Entitlement to service connection for a prostate disability, to 
include prostate cancer, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


